Citation Nr: 1632446	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-20 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 14, 2000, for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The RO in Winston-Salem, North Carolina has present jurisdiction over the Veteran's claim.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral pes planus; the Veteran did not appeal that decision, which became final.

2.  There was no formal claim, informal claim, or written intent to file a claim to reopen the claim for service connection for bilateral pes planus prior to June 14, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 14, 2000, for service connection for bilateral pes planus are not met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's effective date claim, no further notice is necessary under 38 U.S.C.A. § 5103(a)-compliant notice because the claim arises from the grant of service connection for the underlying disorder.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran had not referred to any additional, unobtained, relevant, available evidence, and the appellant has not, either.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014), 38 U.S.C.A. § 3.400 (2015).

The Veteran is seeking an effective date prior to June 14, 2000, for the award of service connection for bilateral pes planus.  The record shows the Veteran filed his original claim for service connection for bilateral flat feet on July 6, 1993.  The RO denied entitlement to service connection for bilateral flat feet in a September 1993 rating decision.  The Veteran did not file a notice of disagreement for that decision and the record does not show that any new and material evidence was received within one year of that denial that could challenge the finality of that decision.  Also following the September 1993 rating decision, no further communication regarding service connection for pes planus or flat feet was received from the Veteran or any representative until June 14, 2000.  The earliest evidence of the Veteran's intent to file a claim to reopen was received by VA on June 14, 2000.

The claim on which the current appeal is based was received on June 14, 2000.  The RO initially denied the claim to reopen, but following the Veteran's timely appeal, the Board ultimately awarded service connection for bilateral pes planus in an August 2010 decision.  In September 2010, the RO issued a rating decision in which it effectuated the grant of service connection for bilateral pes planus.  In that rating decision, the RO established the effective date of the award of service connection as June 14, 2000, the day the RO received the Veteran's petition to reopen.

In a notice of disagreement received September 2011, the Veteran expressed disagreement with the effective date assigned.  In an August 2012 VA Form 9, the Veteran stated that a claim was properly filed for service connection of pes planus due to aggravation and that the service treatment records indicated that the condition had escalated from asymptomatic at the time of entry to moderate pes planus prior to discharge from active service.   

The Board recognizes the Veteran's contentions that his service treatment records show his pre-existing pes planus was aggravated during service.  In this case, the effective date of service connection is not assigned based on the date the claimant asserts that the disability worsened.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400.  

The Board notes further that the date on which the Veteran initially filed a claim for service connection is not relevant in the present context as there is a final denial on record.  The Veteran has not asserted that any prior decision involved clear and unmistakable error.  As such, the date of receipt of the claim to reopen is controlling under the applicable law.  In this case, June 14, 2000, the date of receipt of the application to reopen is the earliest date that service connection may be awarded.  Because the RO denied the Veteran's initial claim in a September 1993 rating decision that had become final, the date of filing of the original claim for service connection is not applicable to the assignment of an effective date as this is a claim reopened after final adjudication.

Therefore, the claim for entitlement to an earlier effective date must be denied.  The Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an effective date earlier than June14, 2000, for service connection for bilateral pes planus is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


